Appeals by the defendant from three judgments of the Supreme Court, Queens County (Braun, J.), all rendered May 16, 2005, convicting him of assault in the second degree under indictment No. 1404/04, criminal possession of a controlled substance in the third degree under indictment No. 10489/04, and reckless endangerment in the first degree under superior court information No. 2661/04, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s *932assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [19673; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Miller, J.E, Santucci, Goldstein, Skelos and Lunn, JJ., concur.